690 S.E.2d 531 (2010)
BROCK AND SCOTT HOLDINGS, INC.
v.
Kim D. WEST.
No. 352PA09.
Supreme Court of North Carolina.
January 28, 2010.
Richard P. Cook, for Brock and Scott Holdings, Inc.
Kim D. West, pro se.
*532 Prior report: ___ N.C.App. ___, 679 S.E.2d 507.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 25th of August 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed on the 25th of August 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 28th of January 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.